Citation Nr: 0810355	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for an eye disorder, to 
include as the result of head trauma. 
 
2.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for bilateral knee 
disability, including arthritis. 
 
3.  Entitlement to service connection for hearing loss. 
 
4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1973.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Paul, Minnesota that 
denied service connection for an eye condition, bilateral 
knee arthritis, a low back disorder, hearing loss and 
hepatitis C.

Following review of the record, the issues of entitlement to 
service connection for bilateral knee arthritis, a low back 
disorder, hearing loss and hepatitis C are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

No ratable eye condition or diagnosis is shown by the 
evidence of record.


CONCLUSION OF LAW

An eye condition was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim that is being 
adjudicated in this instance, such error was harmless given 
that service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained pertinent VA 
outpatient treatment records.  The veteran requested and was 
provided an opportunity to set forth his contentions during 
an informal conference in April 2006.  He declined a Travel 
Board hearing.  The appellant was afforded a VA medical 
examination in February 2005 as to the issue currently being 
considered.  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board points out in this instance that the veteran has 
been advised that his original claims folder has been lost, 
and that his folder has been rebuilt to the extent possible.  
He has been provided the opportunity to submit evidence and 
argument in support of the claim.  However, with respect to 
the claim of service connection for an eye condition, it is 
reasonably clear that no further assistance from VA would aid 
the veteran in substantiating the claim for the reasons 
explained below.  The Board thus finds that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Factual background and Legal Analysis

The available service medical records contain an entrance 
examination report dated in October 1970 showing that the 
veteran entered active duty with 20/200 vision in each eye 
that was correctible to 20/20, bilaterally.  No symptoms or 
complaints relating to eyes are recorded.  When examined in 
March 1973 for discharge from active duty, vision acuity and 
correction were found to be the same as on service entry.  On 
the Report of Medical History, the veteran checked that he 
had had eye trouble.  Upon review by the medical officer, it 
was noted that he wore prescription glasses for a vision 
condition that had existed prior to service.  It was also 
recorded that he had had a head injury in October 1971 with 
no loss of consciousness or sequelae.  

Post service VA records dating from 1991 reflect that the 
veteran was hospitalized between February and March of that 
year for a disorder unrelated to this appeal.  Physical 
examination at that time disclosed no remarkable ocular 
findings.  The eyes were within normal limits on VA 
hospitalization between January and August 1996.  He 
complained of pus in the right eye in June 1997.  A bee bit 
the veteran around the right eye in October 1997 followed by 
significant pain, swelling and itching in the supraorbital 
area. 

The veteran was afforded a comprehensive VA outpatient 
physical examination in July 2000 and no abnormal eye 
findings were found.  On another full physical examination in 
June 2004, he did not indicate he had a problem with his eyes 
among his many complaints and disorders.  It was recorded 
that he wore glasses for distance vision, had had his last 
eye examination three months before and that he denied any 
known eye disease.  The eyes were observed to be clear.  

The veteran was afforded a VA optometry examination for 
compensation purposes in February 2005 with complaints of 
black spots in his vision that started small and got larger.  
He related that these had begun around 1972 and occurred two 
to three times a day almost every day.  It was noted that he 
had had a mild stroke in 1989 affecting his right side.  
Vision acuity was noted to be 20/20 and 20/25 in the right 
and left eyes, respectively, with his current prescription.  
Following examination, an impression was provided to the 
effect that  although there was no evidence of any ocular 
involvement relating to the veteran's report of visual 
disturbance, his description sounded like either an atypical 
migraine without headaches or some other vascular 
involvement.  No other clinical records document disability 
or a diagnosis relating to the eyes.

The Board observes in this instance that the evidence does 
not show that the veteran now has a diagnosed eye disorder or 
disability. See 38 U.S.C.A. § 1110, (West 2002 & Supp 2007).  
In short, no current eye disability is demonstrated.  In this 
regard, the Board points out that service-connection requires 
evidence that establishes that a veteran currently has the 
claimed disability for which service connection is being 
sought.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board thus finds that as there is no evidence of any 
currently diagnosed eye disorder, service connection must be 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an eye disorder is denied.


REMAND

Review of the record discloses that following the statement 
of the case in August 2005, VA clinical records dated between 
July 2002 and October 2005 were received showing treatment 
for some of the remaining disabilities sought on appeal.  The 
Board notes that a few of the clinic notes are duplicates of 
other evidence of record, but others are not and are 
pertinent to the claims of entitlement to service connection 
for hepatitis C, and knee and back disabilities.  The veteran 
has not waived consideration by the agency of original 
jurisdiction and the Board cannot consider this evidence in 
the first instance. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) 
(2007).  Therefore, due process requires that this case be 
returned to the RO for a supplemental statement of the case.

As noted previously, the veteran's claims folder has been 
rebuilt.  He asserts that he previously filed claims in 1973 
or 1974 but there is no evidence in the record to this 
effect.  The Board points out that in cases where the 
veteran's records are unavailable through no fault of his 
own, there is a heightened duty to assist him in the 
development of his case, including the obligation to search 
alternate record sources. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) in Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
held that the VA should conduct a "reasonably exhaustive 
search" to obtain service medical records, including 
inquiries directed to the named facilities, if they are still 
operational.

In this regard, it appears that it has been more than 10 
years since a request was made to the National Personnel 
Records Center for the veteran's records.  The Board is of 
the opinion that the RO should once again make a request to 
the National Personnel Records Center, as well as attempt to 
reconstruct the veteran's service medical and personnel 
records through alternative means.  This includes attempts to 
obtain any information from all available sources and records 
repositories, as well as facilities where the veteran 
obtained treatment in service.

The Board notes that in his claim received in July 1997, the 
veteran stated that he had received treatment for various 
disabilities only at VA.  On VA hospitalization in February 
1991 at Chicago, Illinois, it was noted that this was his 
third admission for detoxification.  It was also reported 
that there was a history of treatment in 1977, 1978, and 
1985.  The veteran stated on VA examination in February 2005 
that he had received treatment for knee pain at the Chicago 
VA in 1975.  In letters dated in October 2004 and January 
2005, he related that he had received treatment at St. Louis, 
Missouri, St. Cloud, Minnesota and Chicago, Illinois, and 
asked that his records be requested.  Documentation of record 
reflects that the RO has only requested records from the 
Chicago VA and St. Cloud, MN from July 1, 1996.  As VA has 
notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already 
on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board also observes that 
veteran appears to receive regular VA outpatient follow-up.  
The most recent records date through January 3, 2006.  
Therefore all VA records from January 4, 2006 should also be 
requested and associated with the claims folder.  

The Board notes that the veteran was examined for hepatitis 
in April 2005.  The examiner compared and analyzed a list of 
his multiple risk factors for hepatitis C, but ultimately 
stated that it was impossible to say with any certainty as to 
how the veteran contracted the disease.  In the rating 
decision dated in April, the RO stated that the examiner 
"gave the opinion your current hepatitis C is more likely 
the result of intravenous drug use or blood transfusion which 
have occurred after service."  On the basis of such, the 
claim was denied.  The Board points out, however, that this 
was clearly not what the examiner said.  Moreover, as the 
representative points out in the Statement of Accredited 
Representative in Appealed Case dated in August 2005, there 
is no reference to a blood transfusion in the claims folder.  
It is well established that the VA adjudicator is not free to 
substitute its own judgment for that of an expert. See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, re-
examination by a medical doctor is indicated to elicit an 
opinion as to the probable etiology and onset of hepatitis C.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) are 
fully met and complied with 
respect to all issues on appeal 
since the most recent duty-to-
assist letters in 2004 and 2005.  
He should also be notified 
regarding the criteria for rating 
a disability or establishing an 
effective date should service 
connection be granted. See Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be 
contacted and asked to provide the 
locations of all service 
department facilities where he 
received in-service treatment.  
The RO should take all appropriate 
steps to secure the service 
medical and personnel records or 
alternative records for the 
veteran, to include additional 
requests to the National Personnel 
Records Center, the VA Records 
Management Center in St. Louis, 
Missouri, and directly from the 
service department, including any 
service facility identified by the 
veteran as a place where he 
received treatment.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2007) 
regarding requesting records from 
Federal facilities.  A letter 
should be sent to the veteran 
advising him specifically of the 
possible sources of information or 
evidence that may be helpful to 
his claims.  If no records are 
found, a determination of such 
should be placed in the claims 
file.

3.  The RO should request complete 
copies of the veteran's VA records 
from St. Louis, Missouri, St. 
Cloud, Minnesota and Chicago, 
Illinois dating from 1973 to July 
1996 and from January 4, 2006 to 
the present, to include those that 
may be on microfilm and/or 
retired, and associate them with 
the claims folder.  

4.  The veteran should be 
scheduled for examination by a VA 
internist to determine the 
etiology and onset of hepatitis C.  
The claims folder and a copy of 
this remand must be made available 
to and be reviewed by the examiner 
prior to completion of the 
examination report.  The 
examination report must indicate 
whether or not the claims folder 
was reviewed.  Any indicated 
studies should be performed, and 
clinical findings should be 
reported in detail.  Following 
thorough review of the record and 
physical examination, the examiner 
is requested to respond to the 
following question:  What is more 
likely than not the etiology/cause 
and onset date of the veteran's 
hepatitis C?  The opinion should 
be set forth in detail. 

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the claims file.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
her representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


